Citation Nr: 0027515	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for diabetes mellitus, 
peripheral neuropathy, and a bilateral foot deformity. 

4.  Entitlement to an increased evaluation for bronchial 
asthma, evaluated as 10 percent disabling, prior to October 
7, 1996.

5.  Entitlement to an increased evaluation for bronchial 
asthma, evaluated as 30 percent disabling, beginning October 
7, 1996.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an increased evaluation of 10 percent 
disabling was granted for bronchial asthma.  By that same 
rating action, service connection was denied for a back 
injury and a head injury.  On appeal, the RO has continued 
the claim for service connection for residuals of a back 
injury on the basis of whether new and material evidence has 
been submitted to reopen the claim.  

In August 1997, an increased evaluation of 30 percent 
disabling was granted for bronchial asthma, effective October 
7, 1996.  The veteran has indicated his continued 
disagreement with the evaluation assigned for his bronchial 
asthma.  


FINDINGS OF FACT

1.  In September 1974, the RO denied service connection for a 
back disability by finding that residuals of a back injury 
were not shown on VA examination.  The veteran did not 
initiate an appeal of the adverse decision within one year 
following notification thereof.  

2.  The evidence submitted since September 1974 includes 
evidence of a current back disability.  This evidence bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a back disability.  

3.  The record does not include competent evidence indicating 
a link, or nexus, between the claimed head injury residuals 
and the period of active military service.   

4.  The record does not include competent evidence indicating 
an etiological link, or nexus, between the veteran's period 
of active service and his current diagnoses and treatment for 
diabetes mellitus, peripheral neuropathy, and a bilateral 
foot deformity.  

5.  For the period prior to October 7, 1996, bronchial asthma 
is manifested by a moderate degree of disability with 
intermittent attacks occurring several times a year.  

6.  Bronchial asthma is manifested by the need for daily 
inhalational therapy, with no evidence of attacks on a weekly 
basis or treatment with a course of corticosteroids 3 or more 
times per year.  

CONCLUSIONS OF LAW

1.   Evidence submitted to reopen the claim of entitlement to 
service connection for a back disability is new and material, 
and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).   

3.  The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999).   

4.  The claim for service connection for diabetes mellitus, 
peripheral neuropathy, and a bilateral foot deformity is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).   

5.  The schedular criteria for an evaluation of 30 percent 
disabling are met for bronchial asthma, prior to October 7, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).  

6.  The schedular criteria for an evaluation in excess of 30 
percent disabling for bronchial asthma have not been met for 
the period beginning October 7, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence, claim for service connection for a 
back disability

In September 1974, the RO denied service connection for a 
back condition.  In making its decision, the RO considered 
the service medical records and it was noted that enlistment 
and discharge examinations were negative for a back 
disability.  The rating decision indicates that the claim was 
denied because residuals of a back injury were not found on 
the last examination.  Thus, there was no evidence of a 
lumbar spine disability.  

The record does not include a notification letter showing the 
date on which the veteran was notified of the September 1974 
decision; however, the RO has indicated that the veteran was 
notified of the decision on October 1, 1974, and the Board 
finds no reason to dispute the date of notification.  The 
veteran did not initiate an appeal of the September 1974 
decision within one year following notification thereof.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1103 (1999).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the law as it pertains to the submission of new and 
material evidence and offered guidance as to how the Court of 
Appeals for Veterans Claims (Court) should review such 
determinations made by the Board.  First, the Federal Circuit 
invalidated the test adopted by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), i.e., that evidence 
was new and material sufficiently to reopen a claim if the 
evidence, when considered with the other evidence, would 
raise a reasonable possibility of changing the outcome.   

The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) (1999) as the appropriate standard 
for determining whether new and material evidence had been 
submitted.  According to 3.156 (a), "new and material 
evidence means evidence previously submitted to 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

In recent decisions and in light of the holding in Hodge, the 
Court has set forth a three-step analysis which must be 
applied when a veteran seeks to reopen a final decision based 
on new and material evidence. See Hodge, supra; Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well- grounded under 38 U.S.C.A. § 5107(a).  In making 
this determination, all of the evidence of record is to be 
considered and presumed to be credible. Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The September 1974 rating decision represents the last final 
denial of a claim for service connection for a back disorder.  
Thus, the Board must conduct a review of the evidence 
submitted since that time in order to determine whether the 
veteran has presented new and material evidence sufficient to 
reopen the claim.  On review of the record, the Board has 
determined that the additional evidence submitted by the 
veteran is new and material to a claim for service connection 
for a back disability.  The veteran's claim was originally 
denied in 1974 because neither a back disability nor 
residuals of a back injury were shown on VA examination.  The 
recent VA outpatient treatment records show treatment for low 
back pain and an assessment of history of low back injury.  
EMG testing revealed L5-S1 radiculopathy and abnormalities 
are shown on x-ray.  

Thus, a back disability is currently shown by the evidence of 
record and the veteran has received treatment for back 
pathology.  As a back disability is currently shown, the 
Board finds that the additional evidence submitted since the 
1974 rating decision bears directly and substantially upon 
the specific matter under consideration, and therefore, this 
additional evidence is so significant that it must be 
considered in order to fairly decide a claim for service 
connection on its merits.  Accordingly, the Board finds that 
the additional evidence submitted since September 1974 
constitutes new and material evidence which is sufficient to 
reopen a claim for service connection for a back disorder, 
and the claim is reopened.  38 C.F.R. § 3.156 (1999).  In 
light of the holding in Elkins, supra, the Board must conduct 
a de novo review of the reopened claim on its merits.  

Service connection claims

According to 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

For diabetes mellitus, service connection may be warranted on 
a presumptive basis, if the disability is manifested to a 
compensable degree within one year following the veteran's 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

De Novo review of claim for service connection for a back 
disability

Having reopened the claim for service connection for a back 
disability, the Board is now required to conduct a de novo 
review of this claim on its merits.  The veteran contends 
that his back was injured during active duty, when the hatch 
on an ATC sprung and hit him in the head, knocking him back 
down into the hatch.  The veteran also contends that during 
active duty, he was placed on a temporary profile as a result 
of back injuries sustained in that incident.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for residuals of a back injury.  
Service medical records show that he sought treatment for 
recurrent low back pain in November 1966, at which time he 
presented with practically full range of motion.  On 
separation examination in May 1967, the spine was clinically 
evaluated as normal and no defects or abnormalities were 
noted with regard to the back or lumbar spine.  On post-
service VA examination in 1967, examination of the 
musculoskeletal system was normal with free movement of the 
spine.  On lumbar spine x-ray, the examiner was unable to 
demonstrate evidence of disease or injury of the lumbar 
spine.  On VA examination in 1974, lumbar spine x-rays were 
normal and the examiner provided a diagnosis of recurring low 
back pain with no abnormality found on examination.   

A VA treatment record, dated in February 1995, shows that the 
veteran gave a history of a back injury in 1965 and his 
present complaints included right sided lower back pain for 
the past year, which he attributed to increased caffeine 
intake.  He stated that the pain gets worse with stooping 
over but is better with decreased coffee/tea intake.  An 
assessment of lower back pain with history of back injury is 
shown.  A May 1995 EMG report shows a diagnosis of 
generalized sensorimotor polyneuropathy, mixed with 
superimposed left L-5-S-1 radiculopathy.  
A May 1996 lumbar spine x-ray report shows evidence of 
diffuse disc space narrowing throughout the lumbar spine, 
most noted at L5-S1.  There were mild associated anterior 
osteophytes at each level, and facets demonstrated minimal 
hypertrophy and sclerosis.  There were congenially short 
pedicles causing mild stenosis.  VA outpatient treatment 
records, dated from 1995 to 1998, show that the veteran was 
followed for complaints of low back pain.  

While the record indicates that back pathology is currently 
manifested, the veteran has failed to present evidence of a 
link, or nexus, between the current disability and his period 
of active service.  As noted, the service medical records are 
negative for treatment following a back injury.  Although the 
veteran sought treatment for recurrent back pain during 
service in 1966, no residuals of a back injury were 
identified at the time of the 1967 separation examination and 
the spine was clinically evaluated as normal.  In addition, 
no back disabilities were found at the time of post-service 
VA examinations in 1967 and 1974, and there is no evidence of 
continuity of symptomatology for a back disability from the 
time of service to the 1990's, at which time back pathology 
is identified by VA and private treatment records.  

Most importantly, no medical professional has attributed the 
veteran's current back problems to the period of military 
service or to an injury therein.  When he recently sought VA 
treatment for back problems, the veteran gave a history of a 
low back injury during service in 1965 and assessment of low 
back pain with a history of back injury is shown.  However, 
the examiner did not indicate that the veteran's current back 
pathology was related to an in-service back injury or to the 
period of military service generally.  Thus, the record does 
not include competent evidence of a link, or nexus, between 
the claimed disability and the period of service.  

The veteran contends that his current back problems are 
related to the back injury which he sustained during active 
duty.  However, as a layman the appellant is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
veteran's contentions regarding the etiology of his current 
back problems cannot serve as competent evidence of a link or 
nexus between the claimed disability and his military 
service.  

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present evidence of a link, or 
nexus, between the claimed disability and the period of 
active service.  As such, the requirements for a well 
grounded claim for service connection for a back disability 
have not been met, and the claim is denied.  

The Board notes that although it considered the appellant's 
claim on a de novo basis, the appellant has not been 
prejudiced by such adjudication, as he has argued this appeal 
from the standpoint that he desires service connection for 
residuals of a back injury and testimony consistent therewith 
was taken at the time of his April 2000 personal hearing.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
Supplemental Statement of the Case, issued in November 1998, 
in which the veteran was informed of the duty to submit a 
well grounded claim and the elements thereof.  In addition, 
at the April 2000 hearing, the undersigned Board Member 
reiterated the veteran had a duty to establish evidence of a 
well grounded claim, to include evidence of current 
disability and evidence relating that disability to service.  
The Board Member also agreed to hold the file open for an 
additional 30 days, so that the veteran would have more time 
to submit evidence.  Thus, there was compliance with 
38 C.F.R. § 3.103 (1999).  

Since this claim is not well grounded, the VA has no further 
duty to assist the veteran in developing the record to 
support his claim. See Epps, 126 F.3d at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well- grounded' claim").  Thus, no 
further evidentiary development is necessary and the third 
prong of the test set forth in Elkins, supra, need not be 
addressed.  

Residuals of a head injury

The veteran contends that he sustained a head injury during 
his active service in Germany, when he was participating in 
field exercises and the hatch of an ATC sprung loose and hit 
him in the head, knocking him down through the hatch.  It is 
his belief that service connection is warranted for the 
residuals of that injury.  At his personal hearing before the 
undersigned in April 2000, he testified that these residuals 
include slurring of speech and headaches.  

Having reviewed the record, the Board has determined that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for residuals of a head injury.  
Service medical records are negative for reports of a head 
injury or for treatment following such an injury, and there 
is no record of in-service treatment for slurring of speech 
or headaches.  No residuals of a head injury were identified 
or described on separation examination in 1967, and there is 
no evidence of continuity of symptomatology for residuals of 
a head injury, to include slurring of speech or headaches, 
from the time of discharge to the present.  

The record includes extensive evidence showing the veteran's 
recent VA outpatient treatment; however, there is no 
indication of treatment for slurring of speech, headaches, or 
other pathology attributed to head injury residuals.  Thus, 
there is no indication that head injury residuals have been 
objectively identified by a medical professional.  Testing, 
including psychological evaluation and a brain MRI, has 
revealed a generalized cognitive adaptive impairment and 
memory impairment; however, no medical professional has not 
attributed these findings to residuals of a head injury or to 
the period of military service generally.  Thus, the veteran 
has not presented competent evidence of an etiological 
relationship between his claimed slurred speech and headaches 
and the period of military service, to include a head injury 
therein.  

The veteran has indicated that he currently suffers from 
slurred speech and headaches, and he is competent to report 
on that for which he has personal knowledge, to include his 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  He 
has also indicated his belief that these symptoms are related 
to his in-service head injury.  However, as a layman the 
appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, the veteran's contentions 
regarding the etiology of his slurred speech and headaches 
cannot constitute competent evidence of a link, or nexus, 
between the claimed disabilities and a head injury during 
active service.  

For the reasons stated above, the Board finds that the 
veteran has failed to present competent evidence of an 
etiological link, or nexus, between his claimed slurred 
speech and headaches and the period of active service, to 
include a head injury therein.  As such, the requirements for 
a well grounded claim have not been satisfied, and the claim 
is accordingly denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
Supplemental Statement of the Case, issued in November 1998, 
in which the veteran was informed of the duty to submit a 
well grounded claim and the elements thereof.  In addition, 
at the April 2000 hearing, the undersigned Board Member 
reminded the veteran of the duty to establish evidence of a 
well grounded claim, to include evidence of current 
disability and evidence relating that disability to service.  
The Board Member also agreed to hold the file open for an 
additional 30 days, so that the veteran would have more time 
to submit evidence.  Thus, there was compliance with 
38 C.F.R. § 3.103 (1999).  


Service connection for diabetes, peripheral neuropathy, and a 
bilateral foot deformity

The veteran contends that service connection is warranted for 
diabetes mellitus, peripheral neuropathy, and a bilateral 
foot deformity.  Having reviewed the record, the Board has 
concluded that the veteran has failed to present evidence of 
a well grounded claim.  

Service medical records are negative for treatment, 
complaints, or diagnoses relative to diabetes, peripheral 
neuropathy, or a bilateral foot deformity.  On separation 
examination in May 1967, the endocrine system was clinically 
evaluated as normal and on urinalysis, sugar was normal.  The 
lower extremities were also evaluated as normal and no foot 
deformities were indicated.   

Private treatment records, dated in 1994 and 1995, show that 
the veteran was diagnosed with sensorimotor neuropathy which 
by history was consistent with diabetes.  Post-service 
medical records show VA treatment for diabetes mellitus 
beginning in February 1995, at which time the veteran 
reported that he had been diagnosed with this disability in 
1992 and that he believed that he had diabetes mellitus for 5 
to 10 years before that.  An assessment of diabetes mellitus 
with diabetic neuropathy of the hands and feet, with diabetic 
foot ulcers bilaterally, is shown.  On VA examination in 
March 1995, a diagnosis of history of diabetes is shown.  The 
examiner commented that this condition appeared to have been 
affecting the veteran for longer than just two years.  A May 
1995 outpatient medical record shows an assessment of severe 
sensorimotor polyneuropathy.  

A May 1996 EMG report shows diagnoses of generalized 
sensorimotor polyneuropathy, mixed with superimposed left L5-
S1 radiculopathy.  On VA examination in April 1996, diagnoses 
included diabetes, on oral hypoglycemic agents, and foot 
ulcer, chronic, without any signs and symptoms of infection.  

VA outpatient treatment records, dated from 1995 to 1998, 
show that the veteran was followed on a regular basis for non 
insulin dependent diabetes mellitus and complications thereof 
including recurrent foot ulcerations and hand neuropathy.  
On VA examination in July 1997, assessments included 
peripheral neuropathy with ulcer on the right foot, secondary 
to non-insulin dependent diabetes mellitus.  VA outpatient 
treatment records during this period also show treatment for 
orthopedic foot problems, including diffuse osteopenia, 
severe arthritic changes, and deformities of the digits.  In 
1998, the veteran was followed for Charcot joint deformities 
bilaterally in the lower extremities.  A VA hospitalization 
summary, dated August 1998, shows that the veteran was 
treated for diagnoses which included diabetic foot ulcer, 
Charcot joints, cellulitis of the left lower extremity, and 
noninsulin dependent diabetes.  

At a personal hearing before the undersigned in April 2000, 
the veteran testified he initially experienced weakness in 
his hands in 1989, and that he did not know that the 
neuropathy was due to diabetes.  

The evidence of record shows that the claimed disabilities 
are currently manifested, as treatment and diagnosis for 
diabetes mellitus, peripheral neuropathy, and a bilateral 
foot deformity is currently shown.  However, the veteran has 
failed to present evidence of an etiological link, or nexus, 
between the claimed disabilities and the period of active 
service.  As noted, the service medical records are negative 
for treatment, complaints, or diagnoses of the claimed 
disabilities.  Furthermore, there is no evidence of treatment 
or diagnoses for diabetes within one year following the 
veteran's discharge from active duty, and thus, service 
connection for diabetes is not warranted on a presumptive 
basis.  Following the veteran's discharge, there is no 
evidence of continuity of symptomatology for diabetes, 
peripheral neuropathy, or a bilateral foot deformity, as 
treatment for these problems is not shown until the mid-
1990's, or many years following the veteran's 1967 discharge.  
Most importantly, no medical professional has attributed the 
current diagnoses of diabetes, peripheral neuropathy, and a 
bilateral foot deformity to the period of active military 
service.  Thus, there is no competent evidence suggesting an 
etiological relationship between these disabilities and the 
veteran's period of active duty.  

The veteran contends that diabetes, peripheral neuropathy, 
and the bilateral foot deformity are related to his active 
service.  However, as a layman the appellant is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
veteran's own contentions, to the effect that the claimed 
disabilities are related to military service, do not 
constitute competent evidence of a link or nexus which could 
serve to render his claim well grounded.  

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present competent evidence of an 
etiological link, or nexus, between his period of active 
service and the currently manifested diabetes, peripheral 
neuropathy, and a foot deformity.  As such, the requirements 
for a well grounded claim have not been satisfied and 
accordingly, the claims are denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
December 1999 Supplemental Statement of the Case, in which 
the veteran was notified of the duty to submit a well 
grounded claim and the elements thereof.  In addition, at the 
April 2000 hearing, the undersigned Board Member reminded the 
veteran of the duty to establish evidence of a well grounded 
claim, to include evidence of current disability and evidence 
relating that disability to service.  The Board Member also 
agreed to hold the file open for an additional 30 days, so 
that the veteran would have more time to submit evidence.  
Thus, there was compliance with 38 C.F.R. § 3.103 (1999).  

The Board notes that the merits of the foregoing claims for 
service connection will not be reached, and therefore, 
application of the benefit-of-the-doubt rule need not be 
addressed. See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well-grounded claim the benefit[-]of[-
]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Service connection was granted for bronchial asthma in 
December 1967.  The veteran initiated the instant claim for 
an increased evaluation in April 1996.  An increased 
evaluation of 30 percent disabling was granted for bronchial 
asthma, under Diagnostic Code 6602, effective October 7, 
1996.  

During the course of this appeal, the criteria applicable to 
respiratory disorders were amended effective as of October 7, 
1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); 
Karnas v. Derwinski, 1 Vet.App. 308 (1991); see also 
VAOGCPREC 3-2000 (April 2000).   

Under the prior rating criteria in Diagnostic Code 6602, an 
evaluation of 10 percent disabling is warranted for bronchial 
asthma of mild severity, manifested by paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks. In the absence of clinical findings of 
asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  A 30 percent evaluation 
is warranted for moderate bronchial asthma with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) occurring several times a year with no clinical 
findings between attacks.  A 60 percent evaluation requires 
severe disability with frequent attacks of asthma (one or 
more attacks weekly); marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded. 38 C.F.R. § 4.97 (1996).  

The revised Diagnostic Code 6602 contemplates the assignment 
of a 10 percent rating when the Forced Expiratory Volume in 
one second (FEV-1) is 71 to 80-percent predicted, or; ratio 
of FEV to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 
percent, or; there is intermittent inhalation or oral 
bronchodilator therapy.  In the absence of clinical findings 
of asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  A 30 percent evaluation 
is warranted when FEV-1 is 56 to 70 percent of predicted or; 
FEV-1/FVC is 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  

When FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) course of systemic (oral or parenteral) 
corticosteroids, a 60 percent evaluation is warranted.  
38 C.F.R. § 4.97 (1999).  


Evidence

On VA treatment in February 1995, the veteran reported that 
he had been diagnosed with asthma/bronchitis in the military 
in the 1960's, and that he had been on "medhalers" for 5-10 
years for wheezing and decreased exercise tolerance but he 
had not used inhalers since 1972.  He reported some wheezing, 
and there was no dyspnea, cough, hemoptysis, or recent 
infection.  Assessments included a history of asthma.  
Pulmonary function tests (PFT's), conducted on February 9, 
1995, showed an FVC of 75 percent predicted, and FEV1 of 68 
percent predicted, a ratio of 71, an FEF 25-75 percent of 50 
percent predicted, and a VC of 75 predicted.  The findings 
were indicative of mild obstructive ventilatory defect and 
flattened inspiratory limb consistent with extrathoracic 
obstruction.  The follow-up report shows an impression of 
obstructive pulmonary function tests, history of asthma, 
stable.  

A private treatment report, dated March 1995, indicates that 
a September 1994 chest x-ray showed slight prominence of the 
interstitial markings over the heart on the lateral 
projection, which was consistent with discord atelectasis.  

On VA examination in March 1995, the veteran reported that he 
could not walk more than a quarter mile because of dyspnea on 
exertion and tiredness in his legs.  He indicated that he had 
not sought medical attention for his asthma.  He was unable 
to describe how this interfered with the activities of daily 
living, but he noted that if you cannot walk, you cannot do a 
job.  On examination, the lungs were clear to auscultation 
and percussion.  Pulmonary function studies revealed the 
following findings:  FVC of 81 percent of predicted; FEV1 of 
72 percent of predicted, and an FEV1 percentage of 71.  
Resting room air ABG was as follows:  ph 7.39, PACO2 39.6, 
and PAO2 89.  With regard to the FEV1/FVC ratio, the 
predicted finding was 79 and the veteran's best effort was 
71.  A percentage of predicted was not provided for the 
FEV1/FVC ratio.  

The examiner provided a diagnosis of history of asthma.  It 
was noted that current pulmonary function studies suggested a 
mild ventilatory impairment, but not enough to explain his 
severe dyspnea on exertion.  It was unlikely that the veteran 
had severe asthma and if he were to obtain medications, this 
would most likely improve.  It was also likely that his 
current debilitation stemmed in part from de-conditioning.  
His complaints of dyspnea appeared out of proportion to 
findings on physical examination.  

An October 1995 medical record shows that the veteran 
reported having an asthma attack one week before, which 
lasted all day.  Since that time, he had experienced 
shortness of breath.  He also reported fever and phlegm 
production.  Examination of the chest revealed crackles and 
wheezes throughout.  A diagnostic impression of bronchitis is 
shown and the veteran was treated with Proventil.  

On VA examination in August 1996, the veteran reported that 
he is a chronic phlegm producer.  He indicated that the color 
of the phlegm was gray but that it becomes white after he 
uses inhalers.  He denied hemoptysis and stated that he has 
shortness of breath on walking a distance of around one 
block.  He denied any active wheezes and indicated that he 
used an inhaler up to every four hours as needed.  Review of 
systems was remarkable for fleeting chest pains lasting 
seconds and located over the left precordial area.  The pain 
was noted to be nonexertional in character and occurs when he 
is sitting or in a stressful situation.  He denied orthopnea 
or paroxysmal nocturnal dyspnea.  Medications included 
Proventil 1 to 2 puffs every 4 to 6 hours as needed.  

Examination of the lungs revealed diffuse mild expiratory 
wheezes throughout the lung fields, and no crackles were 
heard.  Pulmonary function tests revealed an FEV1/FVC ratio 
of 64 percent; an FEV1 of 2.41 liters, and FEV 25/75 percent 
of 33 percent of predicted.  With bronchodilator challenge, 
the FEV1 improved by 71 percent, FVC improved by 35 percent, 
and FEF improved by 115 percent.  The examiner provided an 
assessment of chronic bronchitis and asthma, as diagnosed by 
reversibility on pulmonary function tests and the obstructive 
pattern on his FEV1 to FVC ratio.  It was noted that the 
veteran had been on bronchodilators and had apparently not 
been using his Azmacort inhaler.  

An October 1996 treatment record shows that the veteran 
complained of increased shortness of breath and cough 
productive of yellow sputum.  Examination of the lungs 
revealed some wheezes and no crackles.  A diagnostic 
impression of asthma exacerbation with possible bronchitis is 
shown.  An October 1996 chest x-ray report shows findings of 
minimal peribronchial thickening and a few fibrotic scars.  
An impression of mild chronic changes, but no acute 
cardiopulmonary process, is shown.  A report of telephone 
liaison care, dated October 10, 1996, shows that the veteran 
reported an episode of "blood tinged" sputum with deep 
coughing.  He noted that he had been started on an antibiotic 
4 days before.  

On VA examination in July 1997, the veteran reported that he 
was currently using 2 to 3 inhalers every 4 to 6 hours.  He 
complained of wheezing and night sweats.  he noted that his 
symptoms had gotten progressively worse over the years and 
are worse when he is exposed to cold air.  On examination, 
lungs were clear to auscultation in all fields without 
wheezing, rhonchi, or rales.  PFT's showed an FVC 
(prebronchodilator treatment ) of 4.16 which was 83 percent 
of predicted.  FEV1 was 2.89 which was 73 percent of 
predicted.  The ratio of FEV1/FVC was 69 percent.  FEV3/FVC 
was 86 percent and FEF of 25 to 75 percent was 1.82 which was 
only 48 percent.  Post bronchodilator findings were as 
follows: FVC of 4.32 (86 percent), FEV1 of 3.05 (77 percent), 
FEV1/FVC ratio of 71 percent, FEV3/FVC of 87 percent, and FEF 
25-75 was 2.0 which is 53 percent of predicted.  His volume 
rate revealed good improvement with bronchodilation. The 
report shows an assessment of mild obstructive defect, not 
clearly improved post bronchodilator, which did not preclude 
a clinical trial.  

A July 1998 outpatient medical record shows that the 
veteran's asthma was not asymptomatic with a clear chest.  
Albuterol was prescribed as needed for wheezing, and 
Trinilane Acetamide M.D.I. was also prescribed.  An August 
1998 VA outpatient medical record shows an assessment of 
asthma, not symptomatic.  

At a hearing before the undersigned in April 2000, the 
veteran testified that his asthma is manifested by chills, 
cold sweats, and freezing, and that he has to take Albuterol 
3 or 4 times a day on occasion, depending on the weather and 
how he is doing.  He stated that he cannot perform actively, 
like walking a long distance, without having to stop.  He 
indicated that it had been a couple of years since he was 
sent to the hospital, and that he has attacks more than once 
or twice a year but he decided just to live with it. 

Having reviewed the record, the Board finds that the prior 
rating criteria pertaining to evaluation of respiratory 
disorders are more favorable to the veteran, as application 
of these criteria will result in an increased evaluation for 
the period prior to October 7, 1996.  







Evaluation in excess of 10 percent disabling prior to October 
7, 1996

The Board has determined that an evaluation of 30 percent 
disabling is warranted for the veteran's service connected 
bronchial asthma prior to October 7, 1996.  Under the 
previously effective rating criteria, a 30 percent evaluation 
is warranted for moderate bronchial asthma with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) occurring several times a year with no clinical 
findings between attacks.  The available evidence shows that 
the veteran was treated for exacerbations of asthma in 
October 1995 and October 1996.  During the course of the 
appeals period, the veteran has reported that he uses 
multiple inhalers on a frequent basis as treatment for the 
symptoms of asthma.  On VA examination in 1997, he indicated 
that his symptoms had gotten progressively worse over the 
years.  A July 1998 outpatient record shows that the 
veteran's asthma was not asymptomatic, and two medications 
were prescribed.  At his personal hearing in April 2000, the 
veteran testified that he was seen at the hospital for an 
asthma attack two years before and that he experiences 
attacks of this severity more than once or twice a year.  

The veteran is competent to report on that for which he has 
personal knowledge, to include his symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Thus, the veteran's testimony 
regarding the frequency of his asthmatic attacks constitutes 
competent evidence of the severity of his bronchial asthma 
disability.  There is available objective evidence showing 
treatment for exacerbations of asthma and symptomatic asthma, 
and the veteran has indicated that these attacks occur more 
than once or twice a year.  In light of his sworn testimony 
and the available objective evidence during the appeals 
period, the Board is of the opinion that there is 
symptomatology consistent with a finding of moderate 
bronchial asthma with asthmatic attacks rather frequent and 
occurring several times a year.  Thus, an evaluation of 30 
percent disabling is warranted for bronchial asthma under the 
previously effective rating criteria in Diagnostic Code 6602.  
In making this determination, the Board has resolved 
reasonable doubt in the veteran's favor.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  

The Board also finds that the evidence does not warrant the 
assignment of an evaluation in excess of 30 percent disabling 
for this period.  Specifically, the available outpatient and 
hospital records do not indicate that the veteran experiences 
exacerbations of asthma at a frequency of one or more attacks 
weekly.  The veteran has complained of marked dyspnea on 
exertion and he has indicated that he cannot walk for very 
far without having to stop to catch his breath; however, the 
1996 VA examiner attributed this dyspnea to de-conditioning, 
as his complaints appeared to be out of proportion with the 
degree of ventilary impairment as shown on pulmonary function 
studies.  Thus, the veteran's marked dyspnea is not shown to 
be a result of his service-connected bronchial asthma 
disability.  As such, the Board finds that the preponderance 
of the evidence weighs against a finding that an evaluation 
in excess of 30 percent disabling is warranted for the 
veteran's service-connected bronchitis under Diagnostic Code 
6602.  

Evaluation in excess of 30 percent disabling beginning 
October 7, 1996 

Having reviewed the record, the Board has concluded that an 
evaluation in excess of 30 percent disabling is not warranted 
for the veteran's service-connected bronchial asthma under 
either the old or the new rating criteria pertaining to 
evaluation of respiratory disorders.  

Specifically, the evidence does not indicate that the veteran 
experiences asthma attacks at a frequency of one or more 
attacks weekly, as treatment for symptomatic asthma is not 
indicated on such a frequent basis in the treatment records.  
The Board notes that the veteran has complained of severe 
dyspnea on exertion, and he is competent to report on that 
for which he has personal knowledge, to include his 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the 1995 VA examiner has attributed this dyspnea and 
the current debilitation to de-conditioning, as there 
evidence of only a mild ventilatory impairment and it was 
unlikely the veteran had severe asthma.  According to the 
examiner, the veteran's complaints of dyspnea appeared out of 
proportion to findings on physical examination.  Therefore, 
the evidence does not indicate that the veteran suffers from 
marked dyspnea which is attributable to the service-connected 
bronchial asthma; furthermore, the evidence does not indicate 
that the bronchial asthma disability precludes more than 
light manual labor.  Thus, the criteria for a 60 percent 
rating under the previous version of Diagnostic Code 6602 
have not been met, and an increased rating is not warranted 
under those criteria for the period in question.  

The Board also notes that a 60 percent evaluation is not 
warranted for the service-connected bronchial asthma under 
the revised rating criteria pertaining to evaluation of 
respiratory disorders.  Specifically, the evidence does not 
indicate that the veteran requires monthly visits to a 
physician for asthma exacerbations, and the medical evidence 
does not show that he requires intermittent therapy with 
systemic corticosteroids, at a frequency of at least 3 times 
per year.  Furthermore, pulmonary function tests conducted 
during the course of the appeals period, in February 1995, 
March 1995, August 1996, and July 1997, do not indicate 
findings of an FEV-1 between 40 to 55 percent of predicted or 
an FEV-1/FVC of 40 to 55 percent predicted.  The evidence 
also shows that the veteran requires daily inhalational 
therapy as treatment of his asthma, which is consistent with 
a 30 percent rating under the new criteria.  For these 
reasons, the Board finds that the criteria for an evaluation 
in excess of 30 percent disabling have not been met for 
bronchial asthma under the revised rating criteria as 
provided by Diagnostic Code 6602.  

For the reasons stated above, therefore, the Board finds that 
an evaluation in excess of 30 percent disabling is not 
warranted for bronchial asthma for the period beginning 
October 7, 1996.  As the preponderance of the evidence is 
unfavorable, there is no doubt to be resolved.  Accordingly, 
the claim is denied.  


ORDER

As new and material evidence has been submitted, the claim 
for service connection for a back disability is reopened.  

The reopened claim for service connection for a back 
disability is not well grounded.  

The claim for service connection for residuals of a head 
injury is not well grounded.  

The claim for service connection for diabetes, peripheral 
neuropathy, and a bilateral foot deformity is not well 
grounded.  

An evaluation of 30 percent disabling is granted for 
bronchial asthma, prior to October 7, 1996, subject to the 
laws and regulations governing the award of monetary 
benefits.  

An evaluation in excess of 30 percent disabling is denied for 
bronchial asthma, beginning October 7, 1996.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

